Case: 20-50938     Document: 00516008727          Page: 1    Date Filed: 09/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 10, 2021
                                   No. 20-50938                        Lyle W. Cayce
                                                                            Clerk

   Rockett Special Utility District,

                                                            Plaintiff—Appellant,

                                       versus

   Will McAdams, in his official capacity as Commissioner of the Public
   Utility Commission of Texas; Lori Cobos, in her official capacity as
   Commissioner of the Public Utility Commission of Texas; Jimmy
   Glotfelty, in his official capacity as Commissioner of the Public Utility
   Commission of Texas; Thomas Gleeson, in his official capacity as
   Executive Director of the Public Utility Commission of Texas; Alamo
   Mission, L.L.C.; City of Red Oak Industrial
   Development Corporation,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:19-CV-1007


   Before Stewart, Costa, and Willett, Circuit Judges.
   Per Curiam:*


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50938         Document: 00516008727                Page: 2       Date Filed: 09/10/2021




                                           No. 20-50938


           Plaintiff Rockett Special Utility District is a retail public utility. De-
   fendants Alamo Mission LLC and Red Oak Industrial Development Corpo-
   ration each petitioned the Texas Public Utility Commission (PUC) to re-
   move some land from Rockett’s service area. Rockett sued, seeking to stop
   everyone involved—the PUC’s commissioners, its executive director, 1 Al-
   amo Mission, and Red Oak—through declaratory and injunctive relief. Rock-
   ett claimed that a “Conditional Commitment” by the United States Depart-
   ment of Agriculture (USDA) to back a loan gives Rockett protections from
   service-area encroachment under 7 U.S.C. § 1926(b). But now on appeal,
   Rockett no longer has a Conditional Commitment. It has received a “Loan
   Note Guarantee” from the USDA, which is the subject of litigation in a dif-
   ferent case but not this one. 2
           An issue is moot when “it is impossible for a court to grant any effec-
   tual relief whatever to the prevailing party.” United States v. Heredia-Hol-
   guin, 823 F.3d 337, 340 (5th Cir. 2016) (en banc) (quoting Knox v. Serv. Emps.
   Int’l Union, Loc. 1000, 567 U.S. 298, 307 (2012) (cleaned up and citations
   omitted)). It is impossible for us to grant effectual injunctive or declaratory
   relief when the basis for that relief no longer exists. See Lewis v. Cont’l Bank
   Corp., 494 U.S. 472, 478–79 (1990) (holding claims for declaratory and in-
   junctive relief moot due to an intervening congressional amendment). Here,


           1
           The PUC’s commissioners and executive director have changed since Rockett
   filed this suit. We have substituted the current officeholders. See
   Fed. R. App. P. 43(c)(2).
           2
              Plaintiff’s Original Complaint at 10, Rockett Special Utility District v. Botkin, No.
   20-CV-1207 (W.D. Tex. Dec. 10, 2020) (Dkt. 1) (“[T]he USDA issued . . . a Loan Note
   Guarantee . . . to Rockett.”). Alamo Mission has asked us to take judicial notice of this new
   lawsuit. No party opposed its motion, and we may take judicial notice of proceedings in the
   district court. In re Deepwater Horizon, 934 F.3d 434, 440 (5th Cir. 2019) (per curiam)
   (citation omitted). Therefore, we GRANT Alamo Mission’s pending motion for us to take
   judicial notice of Rockett’s new suit.




                                                  2
Case: 20-50938       Document: 00516008727             Page: 3   Date Filed: 09/10/2021




                                        No. 20-50938


   the basis for granting prospective relief no longer exists. Simply put, Rockett
   no longer has a Conditional Commitment. Rather, it has a Loan Note Guar-
   antee that is not part of this litigation. Because we cannot grant Rockett ef-
   fectual relief, this case is moot.
          “When a case becomes moot on appeal, the appellate court should
   vacate the order of the district court and order dismissal of the action.” In re
   Taylor, 916 F.2d 1027, 1028 (5th Cir. 1990). Sometimes there is another op-
   tion—vacate and remand—when (1) “the mootness is attributable to a
   change in the legal framework governing the case,” and (2) “the plaintiff may
   have some residual claim under the new framework that was understandably
   not asserted previously.” Lewis, 494 U.S. at 482. Rockett contends that this
   case fits within this exception. We disagree. The legal framework governing
   this case has not changed. Only Rockett’s rights under that legal framework
   have. Plus, Rockett has already asserted any residual claim it may have in its
   separate suit. Therefore, we will stick with our general rule.
                                    *        *         *
          For these reasons, we DISMISS this appeal, VACATE the district
   court’s judgment, and REMAND this case to the district court with
   instructions to DISMISS. Red Oak’s pending motion for us to take judicial
   notice of further proceedings in the PUC is DENIED.




                                             3